*NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
VINCENT YOUNG,
Civil Action No. 17-3195 (SRC)
Petitioner,
v. : OPINION

UNITED STATES OF AMERICA,

Respondent.

CHESLER, District Judge:

Presently before the Court is Petitioner Vincent Young’s amended motion to vacate
sentence brought pursuant to 28 U.S.C. § 2255 challenging his sentence. (ECF No. 5).
Following an order to answer, the Government filed a response to the amended motion. (ECF
No, 17), Petitioner did not file a reply. For the reasons set forth below, this Court will dismiss
Petitioner’s amended motion to vacate sentence with prejudice as time barred and deny Petitioner

a certificate of appealability.

I. BACKGROUND

Because this matter will be dismissed with prejudice as time barred, only a brief recitation
of the background of this matter is necessary for the purposes of this opinion. On August 9, 2011,
Petitioner, Vincent Young, pled guilty pursuant to a plea agreement a one count superseding
indictment which charged him with engaging in a RICO conspiracy in violation of 18 U.S.C. §
1962(c) arising out of Petitioner’s operation of a gang in Essex County, New Jersey. (Documents

1 and 3 attached to ECF No. 17). Both of the underlying criminal acts which supported the RICO

 

 
charge involved conspiracies to distribute controlled substances ~ specifically herein and crack
cocaine ~ in Newark and Paterson, New Jersey. (/d.). As part of his plea agreement, Petitioner
stipulated that he was a career offender under United States Sentencing Guideline § 4B1.1(a) as
Petitioner’s instant offense was a qualifying offense as it was either a crime of viclence or a
controlled substance offense, Petitioner was over eighteen years of age, and had at least two prior
convictions for crimes of violence including a drug distribution charge in California and an
aggravated manslaughter charge in New Jersey. (Document | attached to ECF No. 17 at 9). On
August 9, 2011, this Court sentenced Petitioner to a prison term of 188 months, accompanied by
a three-year supervised release term and appropriate assessments, (Document 5 attached to ECF
No. 17). Although Petitioner’s presentence report recommended a higher guideline range than
that stipulated to by the parties, this Court ultimately agreed with the stipulated guidelines range,
including determining that Petitioner’s criminal history category was six in light of the
applicability of the career offender guideline. (Cd. at 20). Although this Court did not expressly
state at sentencing whether Petitioner’s current RICO charge qualified as a career offender base
offense because it was a crime of violence or controlled substance offense, his Presentence Report
clearly states that Petitioner’s current offense qualified as a controlled substance offense and it is
im any event clear from the nature of Petitioner’s offense -— a RICO conspiracy based on two
separate conspiracies to distribute controlled substances — that Petitioner’s RICO charge qualified
for career offender status as a controlled substance offense and not a crime of violence. (See PSR
at 254).

Following the imposition of his sentence, Petitioner filed a direct appeal notwithstanding

the appellate waiver contained in his plea agreement. (See Document 7 attached to ECF No. 17).

 
The Government thereafter moved for a summary dismissal of that appeal via a motion to enforce
the plea agreement. (d.). On October 17, 2012, the Third Circuit granted the Government’s
motion, (Document 2 attached to ECF No. 17). The Third Circuit thereafter issued its mandate
on November 13,2012. (/d.). Petitioner did not seek certiorari.

Four and a half years later, Petitioner filed a purported “writ of habeas corpus relief’ on
April 18, 2017, which Petitioner asserted arose out of the All Writs Act. (ECF No. 1). On
October 4, 2017, this Court entered an order which directed Petitioner to state whether he was
seeking Mandamus relief or sought to challenge his sentence pursuant to 28 U.S.C. § 2255 — the
habeas statute which serves as the presumptive means for collaterally attacking a federal criminal
sentence. (ECF No.4). This Court also provided Petitioner the notice required by United States
v. Miller, 197 F.3d 644, 652 (3d Cir. 1999), and provided Petitioner with forty-five days within
which to file an amended motion to vacate sentence, withdraw his motion, or have it ruled upon
as filed. Gd), Petitioner elected to file an amended motion to vacate sentence pursuant to 28

ULS.C. § 2255. (ECF No. 5).

Il. DISCUSSION
A, Legal Standard

A prisoner in federal custody may file a motion pursuant to 28 U.S.C. § 2255 challenging
the validity of his or her sentence. Section 2255 provides, in relevant part, as follows:

A prisoner in custody under sentence of a court established by Act
of Congress claiming the right to be released upon the ground that
the sentence was imposed in violation of the Constitution or laws of
the United States, or that the court was without jurisdiction to
impose such a sentence, or that the sentence was in excess of the
maximum authorized by law, or is otherwise subject to collateral

3

 
attack, may move the court which imposed the sentence to vacate,
set aside or correct the sentence.

28 U.S.C. § 2255. Unless the moving party claims a jurisdictional defect or a constitutional
violation, to be entitled to relief the moving party must show that an error of law or fact constitutes
“a fundamental defect which inherently results in a complete miscarriage of justice, [or] an
omission inconsistent with the rudimentary demands of fair procedure.” United States v. Horsley,
599 F.2d 1265, 1268 Gd Cir, 1979) (quoting Hill v. United States, 368 U.S, 424, 429 (1962)), cert.
denied 444 U.S. 865 (1979); see also Morelli v. United States, 285 F, Supp. 2d 454, 458-59 (D.N.J.

2003).

B. Analysis
I. An evidentiary hearing is not required to resolve Petitioner’s claims

A district court need not hold an evidentary hearing on a motion to vacate where “the
motion and files and records of the case conclusively show that the prisoner is entitled to no relief.”
28 U.S.C. § 2255(b); United States v, Booth, 432 F.3d 542, 545 (3d Cir. 2005); United States v.
Day, 969 F.2d 39, 41-42 (Gd Cir, 1992}, “Where the record, supplemented by the trial judge's
personal knowledge, conclusively negates the factual predicates asserted by the petitioner or
indicate[s] that petitioner is not entitled to relief as a matter of law, no hearing isrequired.” Judge
v. United States, 119 F, Supp. 3d 270, 280 (D.N.J. 2015); see also Government of Virgin Islands
v. Nicholas, 759 F.2d 1073, 1075 (3d Cir. 1985); see also United States v. Tuyen Quang Pham,
587 F, App’x 6, 8 (3d Cir. 2014); Booth, 432 F.3d at 546, Because all of Petitioner’s claims are

clearly time barred, no hearing is necessary to resolve this matter,

 
2. Petitioner’s claims are all time barred

The Government argues in their answer that all of Petitioner’s claims should be dismissed
as time barred because this matter was filed four and a half years after the conclusion of direct
review and more than a year after the Supreme Court’s decision in Johnson v. United States, ---
U.S, ---, 135 8. Ct. 2551 Q015). Motions to vacate sentence brought pursuant to 28 U.S.C. §
2255 are subject to a one year statue of limitations, 28 U.S.C. § 2255). That limitations period
runs from one of four possible dates - the date on which the petitioner’s conviction becomes final,
the date on which an impediment to making his motion is removed, the date on which the Supreme
Court first recognizes the claims raised where a claim is based on a newly recognized right made
retroactive to cases on collateral review, or the date on which the facts supporting the claim first
could have been discovered through due diligence. 28 U.S.C. § 2255()(1)-(4). “In most cases,
the operative date from which the limitation period is measured will be... the date on which the
judgment of conviction becomes final.” Dodd v. United States, 545 U.S, 353, 357 (2005) (internal
quotations omitted). Where a petitioner files a direct appeal but does not file a petition for
certification, his conviction is considered final when the time for the filing of a petition for
certiorari expires ninety days after his appeal is decided. See Kapral v. United States, 166 F. 3d
565, 577 (3d Cir. 1999), Where the limitations period instead runs from the retroactive
application of a new rule of constitutional law, the limitations period begins to run on the date of
the Supreme Court’s initial opinion recognizing the right in question, not the date on which the
Supreme Court rendered the decision retroactive. Dodd, 545 U.S, at 357-59, Because the
timeliness of habeas petitions are determined on a claim by claim basis, the accrual date for the

one year limitations period may between different claims in a single motion to vacate sentence —

 

 
such as where one claim is based on a new rule of law or newly discovered evidence and others
raise only standard ineffective assistance of counsel claims. See, ¢e.g., Fielder v. Varner, 379 F.3d
113, 118-21 (3d Cir. 2004).

In his amended motion to vacate sentence, Petitioner raises several standard habeas claims
— such as ineffective assistance of plea counsel claims — and claims in which he asserts that his
sentence is illegal in light of Johnson’s holding that the residual clause of the career offender
statute was void for vagueness to the extent that the career offender guideline was applied to him.
Petitioner’s claims thus rely on two possible starting dates for the running of the one year
limitations period — the date his conviction became final, which at the latest would be February
13, 2013, ninety days after the Third Circuit issued its mandate; or June 26, 2015, the date on
which the Johnson decision was issued.'! Regardless of which date applies, Petitioner’s claims
are all clearly time barred absent some basis for tolling because Petitioner did not file his initial

motion in this matter until April 2017, ten months after the one year limitations period would have

 

! Although Petitioner believes that Johnson supports his claim that he should not have received a
career offender guideline enhancement, Petitioner’s claim is based on several faulty assumptions.
First, Johnson did not invalidate the residual clause of the career offender guideline, which the
Supreme Court has determined is not unconstitutionally vague. See Beckles v. United States, ---
U.S. ---, 137 S. Ct. 886 (2017). Even had Petitioner been correct, however, his claim is still not
supported by JoAnson because Petitioner is patently incorrect in asserting that his RICO conviction
only qualified him for the enhancement as a crime of violence. Petitioner’s RICO charge was
found to be a controlled substance offense which qualifies Petitioner as a career offender under the
guidelines regardless of whether Johnson applies to the career offender puideline. See. USSG.
§ 4B1.1. Because Petitioner is time bared even given the date of Johnson, however, Petitioner
would not be entitled to relief even if his assumptions were valid. Finally, to the extent that
Petitioner may believe Mathis v. United States, --- U.S, ---, 136 8, Ct. 2243 (2016), provides the
later date from which is claims should run he is mistaken, Mathis did not announce a new rule of
law, and thus cannot be the basis for a later start date for the § 2255 limitations period, See, e.g.,
Dawkins v. United States, 829 F.3d 549, 551 (7th Cir. 2016) (“Mathis did not announce [a new|
rule; it is a case of statutory interpretation”).

 

 
expired even if all of Petitioner’s claims accrued only after the Jonson decision. Absent some
basis for tolling or otherwise piercing the statute of limitations, Petitioner’s claims are thus all
clearly time barred by at least ten months and by as much as four years.

Although the § 2255 limitations period is subject to equitable tolling where the facts of a
given matter so warrant, such tolling “is a remedy which should be invoked ‘only sparingly.’”
United States vy. Bass, 268 F. App’x 196, 199 (3d Cir. 2008) (quoting United States v. Midgley,
142 F.3d 174, 179 (3d Cir, 1998)). Tolling may therefore only be granted where a petitioner
shows “(1) that he faced ‘extraordinary circumstances that stood in the way of timely filing,’ and
(2) that he exercised reasonable diligence.” Johnson, 590 F. App’x at 179 (quoting Pabon v.
Mahanoy, 654 F.3d 385, 399 (3d Cir. 2011)). Excusable neglect is insufficient to establish a basis
for equitable tolling. United States y. Thomas, 713 F.3d 165, 174 Gd Cir. 2013). In this matter,
Petitioner has failed to provide any viable basis for the equitable tolling of the § 2255 limitations
period, and this Court perceives no such basis. Even had Petitioner presented an extraordinary
circumstance, he has made no effort to show his diligence, and he is therefore not entitled to
equitable tolling.

Although Petitioner’s amended motion to vacate sentence is therefore time barred,
Petitioner does argue that he should be permitted to evade any procedural hurdles to relief because
he believes that his sentence is illegal and thus void, This argument would only present a valid
basis for avoiding the § 2255 limitations period if Petitioner’s argument amounted to a showing
that he was actually innocent of the charged crime or an applicable sentencing enhancement. See,
eg. McQuiggan v. Perkins, 569 U.S. 383, 391-99 (2013). To warrant use of the innocence

gateway, however, it is not sufficient that a petitioner merely assert his innocence, he must instead

 

 
present new evidence “so strong that a court cannot have confidence in the outcome of {his case]
unless the court is also satisfied that [the case] was free of nonharmless constitutional error.” fd.
at 401. Generally, actual innocence claims assert that the petitioner is innocent of the underlying
criminal conduct, but the Supreme Court has held that in death penalty cases, a claim of actual
innocence related to claims solely challenging the petitioner’s sentence may act as a gateway
through procedural bars where “but for constituGional error at his sentencing hearing, no reasonable
juror would have found him eligible for the death penalty.” Sawyer v. Whitley, 505 U.S. 333, 350
(1992). In order to prevail on a claim of actual innocence as to a given sentence, then, a petitioner
must at least show that he was “in fact ineligible for the sentence imposed.” Johnson v. Pinchak,
392 F.3d 551, 566 (3d Cir. 2004), Neither the Supreme Court nor the Third Circuit have answered
the question of whether and when the actual innocence gateway can be used as to sentences which
only claim innocence of the imposed sentence in non-capital cases, but the Third Circuit has
observed that “where the death sentence is not actuaily imposed, the dividual interest in avoiding
injustice [which undergirds the actual innocence gateway]... is considerably less compelling than
in cases where an individual faces imminent execution.” Jd.

Even if this Court were to assume, arguendo, that the actual innocence gateway could be
applied avoid the § 2255 limitations period in challenges solely aimed at non-capital sentences,
Petitioner would not be entitled to use that gateway as he was in fact eligible for the sentence
received regardless of whether this Court found him to be subject to the career offender guideline.
The crime of which Petitioner was convicted has a statutory maximum sentence of twenty years
imprisonment, and by virtue of his guilty plea Petitioner was therefore in fact and by law eligible

for a sentence several years longer than the one imposed in this matter. Given the advisory nature

 
of the guidelines and Petitioner’s considerable and serious criminal history — including his
operation of a criminal gang organization conducting a drug distribution scheme while in prison,
this Court specifically found in sentencing Petitioner that no sentence less than the 188 month
sentence Petitioner received would be just. (See Document 5 attached to ECF No. 17 at 24, in
which this Court found that a sentence of at least that length was the “only sentence that can [justly]
be imposed... in this case”). Likewise, as noted above, Petitioner’s challenge asserting that his
RICO conspiracy charge should not qualify as a crime of violence misses the mark both because
his conviction was not found to be a crime of violence but was instead a controlled substance
offense and because Johnson in no way invalidated the residual clause of the career offender
enhancement in any event. Beckles, 137 S. Ct. at 895, Petitioner was thus eligible for the
sentence he received and is not “actually innocent” of any sentencing enhancement imposed upon
him under the advisory Sentencing Guidelines. Thus, even if the actual innocence gateway is
applicable to non-capital sentencing-only claims, it is clearly not applicable to the one raised by
Petitioner. All of Petitioner’s claims are thus well and truly time barred and this matter must be

dismissed with prejudice as a result.

HI. CERTIFICATE OF APPEALABILITY

Pursuant to 28 U.S.C. § 2253(c), the petitioner in a § 2255 proceeding may not appeal from
the final order in that proceeding unless he makes “a substantial showing of the denial of a
constitutional right.” “A petitioner satisfies this standard by demonstrating that jurists of reason
could disagree with the district court’s resolution of his constitutional claims or that jurists could

conclude that the issues presented here are adequate to deserve encouragement to proceed further,”
Miller-El y. Cockrell, 537 U.S, 322, 327 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000).
Because jurists of reason could not disagree with this Court’s conclusion that Petitioner’s claims
are all clearly time barred, Petitioner has failed to make a substantial showing of the denial of a

constitutional right, and no certificate of appealability shall issue.

IV. CONCLUSION
For the reasons stated above, Petitioner’s amended motion to vacate sentence (ECF No. 5)
is DISMISSED WITH PREJUDICE as time barred, and Petitioner is DENIED a certificate of

appealability. An appropriate order follows.

  

  

Gir ‘tanley R4
United States District Judge

10
